Exhibit 10.32

OCEANFIRST BANK

SUPPLEMENTAL EXECUTIVE RETIREMENTACCOUNT AGREEMENT

This SUPPLEMENTAL EXECUTIVE RETIREMENT ACCOUNT AGREEMENT (this “Agreement”) is
entered into as of this 18th day of June, 2013, by and between OceanFirst Bank,
a federal savings association (the “Bank”), and Christopher D. Maher (the
“Executive”), currently serving as President and Chief Operating Officer of the
Bank and its holding company, OceanFirst Financial Corp. (the “Holding
Company”).

WHEREAS, the Executive has agreed to serve in the employ of the Bank and the
Holding Company and has entered into an employment agreement with the Holding
Company dated February 22, 2013 (the “Holding Company Employment Agreement”),

WHEREAS, the Holding Company Employment Agreement in Section 3(g) provides that
the Executive and the Holding Company shall enter into a Supplemental Executive
Retirement Plan Agreement to encourage the Executive to remain a Bank employee
and to provide for the Executive’s retirement, in recognition of the substantial
contributions to the Holding Company and the Bank that the Executive is expected
to make,

WHEREAS, this Agreement is being entered into to satisfy such requirement and to
establish a noncontributory, defined contribution arrangement to provide a
supplemental retirement benefit for the Executive, with contributions made
solely by the Bank and benefits payable out of the Bank’s general assets,

WHEREAS, none of the conditions or events included in the definition of the term
“golden parachute payment” that is set forth in section 18(k)(4)(A)(ii) of the
Federal Deposit Insurance Act, 12 U.S.C. 1828(k)(4)(A)(ii) and in Federal
Deposit Insurance Corporation Rule 359.1(f)(1)(ii), 12 CFR 359.1(f)(1)(ii)
exists or, to the best knowledge of the Bank, is contemplated insofar as the
Bank is concerned,

WHEREAS, the parties hereto intend that this Agreement shall be considered an
unfunded and noncontributory arrangement maintained primarily to provide
supplemental retirement benefits for the Executive, and to be considered a
non-qualified benefit plan for purposes of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and

WHEREAS, the Executive is fully advised of the Bank’s financial status.

NOW THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Executive and the Bank hereby agree as follows.

ARTICLE 1

DEFINITIONS

1.1 “Account Balance” means the Bank’s accounting of Annual Credit Amounts made
by the Bank, plus any Assumed Interest as set forth in Section 2.2.

 

1



--------------------------------------------------------------------------------

1.2 “Annual Credit Amount” means the Credit Amount to the Account Balance after
the end of each Plan Year as set forth on Schedule A.

1.3 “Beneficiary” means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive,
determined according to Article 5.

1.4 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs, and returns to
the Plan Administrator to designate one or more Beneficiaries.

1.5 “Cause” and “Termination for Cause” has the meaning set forth in the Holding
Company Employment Agreement, as it may be amended from time to time.

1.6 “Change in Control” has the meaning set forth in the Holding Company
Employment Agreement, as it may be amended from time to time.

1.7 “Code” means the Internal Revenue Code of 1986, as amended, and rules,
regulations, and guidance of general application issued thereunder by the
Department of the Treasury.

1.8 “Forfeited Adjusted Credit Amounts” has the meaning set forth in
Section 3.2.2.

1.9 “Good Reason” has the meaning set forth in the Holding Company Employment
Agreement, as it may be amended from time to time.

1.10 “Plan Administrator” or “Administrator” means the plan administrator
described in Article 8.

1.11 “Plan Year” means, for 2013, March 25, 2013 to December 31, 2013, and each
calendar year thereafter.

1.12 “Separation from Service” means the Executive’s “separation from service”
from the Bank within the meaning of Code section 409A, other than because of a
leave of absence approved by the Bank or the Executive’s death. If there is a
dispute about the Executive’s status or the date of the Executive’s Separation
from Service, the Bank shall have the sole and absolute right to decide the
dispute unless a Change in Control shall have occurred.

ARTICLE 2

DEFERRAL ACCOUNT

2.1 Annual Credit Amount. The Bank shall establish the Account Balance on its
books. Subject to Article 3, within 60 days after the end of each Plan Year of
the Executive’s employment with the Bank prior to his 65th birthday (October 24,
2031), the Bank shall credit the applicable Annual Credit Amount to the Account
Balance so long as Executive is employed by the Bank on the crediting date.
Contributions to the Account Balance by the Executive are prohibited.
Discretionary contributions or credits by the Bank are likewise prohibited.

2.2 Assumed Interest. Annually, the Bank shall credit assumed interest on the
Account Balance at the rate provided to the Bank’s qualified 401(k) plan
participants investing in the Stable Fund provided for in such qualified plan,
plus 250 basis points, as calculated by the Bank (the “Assumed Interest”). This
crediting shall be done as of the end of each calendar year and shall be based
on the Account Balance as of the beginning of the year and shall not include the
Annual Credit Amount for the year.

 

2



--------------------------------------------------------------------------------

2.3 Statement of Account. Within 120 days after the end of each Plan Year, the
Bank shall provide the Executive a statement of the Account Balance at the end
of the Plan Year. Each annual statement of the Account Balance shall supersede
the previous year’s statement of the Account Balance.

2.4 Accounting Device Only. The Account Balance is solely a device for measuring
amounts to be paid under this Agreement. The Account Balance is not a trust fund
of any kind. The Executive is a general unsecured creditor of the Bank for the
payment of benefits. The benefits represent the mere promise by the Bank to pay
benefits. The Executive’s rights are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by the Executive’s creditors. While the Bank may establish an
account for the purpose of determining and/or hedging against the amounts due
hereunder, no funds are held in trust or otherwise segregated for the purpose of
paying benefits under this Agreement and in no event shall the Executive have
control or discretion with respect to any such account. Benefits and Assumed
Interest are represented solely by bookkeeping entries on records maintained by
the Administrator.

ARTICLE

BENEFITS DURING LIFETIME

3.1 Service to Age 65. Unless Separation from Service, Executive’s death, or a
Change in Control occurs prior to the Executive’s 65th birthday (October 24,
2031), the Bank shall pay, no later than March 15, 2032, to the Executive the
sum of (a) the Account Balance as of December 31, 2031 and (b) the Credit Amount
listed on Schedule A as being due in 2032, instead of any other benefit under
this Agreement.

3.2 Separation from Service.

3.2.1 Termination for Cause. If the Executive’s Separation from Service is a
Termination with Cause prior to his 65th birthday, no further benefits shall be
paid under this Agreement and this Agreement shall terminate.

3.2.2 Resignation by the Executive without Good Reason. If the Executive’s
Separation from Service occurs prior to the Executive’s 65th birthday due to the
Executive’s resignation without Good Reason, the Credit Amounts for the five
Plan Years preceding such resignation, less the Assumed Interest on such Credit
Amounts for such Plan Years, shall be forfeited (the “Forfeited Adjusted Credit
Amounts”), and the Bank shall pay to the Executive, within 30 days following the
effective date of resignation, in a single lump sum, the Account Balance as of
the effective date of resignation, less the Forfeited Adjusted Contributions.

3.2.3 Resignation by the Executive for Good Reason or Termination without Cause.
If the Executive’s Separation from Service occurs prior to the Executive’s 65th
birthday due to the Executive’s resignation for Good Reason or due to
termination of his employment without Cause, the Bank shall pay to the
Executive, within 30 days following the effective date of resignation or
termination, in a single lump sum, the sum of (a) the Account Balance as of the
effective date of resignation or termination and (b) the full Credit Amount
required for the Plan Year in which such resignation or termination occurs, as
provided for on Schedule A (unless already made).

3.3 Change in Control. If a Change in Control occurs both before the Executive’s
65th birthday and before the Executive’s Separation from Service, instead of any
other benefit payable under this Agreement, the Bank shall pay to the Executive,
in a single lump sum, the sum of (a) the Account Balance as of the date of the
Change in Control, (b) the full Credit Amount required for the Plan Year in
which such Change in Control occurs, as provided for on Schedule A (unless
already made) and (c) the

 

3



--------------------------------------------------------------------------------

present value (computed using a discount rate equal to Four Percent (4%) per
annum) of the Credit Amounts which would have been required in accordance with
Schedule A for the three Plan Years following the Plan Year in which such Change
in Control occurs. Such payment shall be made within 30 days of the Change in
Control, and shall fully discharge the Bank from all obligations under this
Agreement, except the legal fee reimbursement obligation under Section 9.11.

ARTICLE 4

DEATH BENEFITS

After the Executive’s death, the Bank shall pay to the Executive’s Beneficiary
the sum of (a) the Account Balance as of the date of the Executive’s death and
(b) the full Credit Amount required for the Plan Year of the Executive’s death,
as provided for on Schedule A (unless already made). The Account Balance shall
be paid to the Executive’s Beneficiary in a single lump sum by March 15th
following the Plan Year of the Executive’s death occurs.

ARTICLE 5

BENEFICIARIES

5.1 Beneficiary Designations. The Executive shall have the right to designate a
Beneficiary to receive any benefits payable under this Agreement after the
Executive’s death by completing and signing the Beneficiary Designation Form and
delivering it to the Plan Administrator or its designated agent. The Beneficiary
designated under this Agreement may be the same as or different from the
beneficiary designation under any other benefit plan of the Bank in which the
Executive participates. The Executive’s Beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Executive shall have the right to change a Beneficiary by
completing, signing, and otherwise complying with the terms of the Beneficiary
Designation Form and the Plan Administrator’s rules and procedures, as in effect
from time to time. Upon the acceptance by the Plan Administrator of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be cancelled. The Plan Administrator shall be entitled to rely on the last
Beneficiary Designation Form filed by the Executive and accepted by the Plan
Administrator before the Executive’s death. In the absence of a valid
Beneficiary designation, or if, at the time any benefit payment is due to a
Beneficiary, there is no living Beneficiary validly named by the Executive, the
Bank shall pay the benefit payment to the Executive’s spouse. If the spouse is
not living, then the Bank shall pay the benefit payment to the Executive’s
living descendants per stirpes, and if there no living descendants, to the
Executive’s estate. In determining the existence or identity of anyone entitled
to a benefit payment, the Bank may rely conclusively upon information supplied
by the Executive’s personal representative, executor, or administrator.

5.2 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted, and acknowledged in writing by the
Plan Administrator or its designated agent.

5.3 No Beneficiary Designation. If the Executive dies without a valid
beneficiary designation or if all designated Beneficiaries predecease the
Executive, the Executive’s spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefits shall be paid to the Executive’s
estate.

5.4 Facility of Payment. If a benefit is payable to a minor, to a person
declared incapacitated, or to a person incapable of handling the disposition of
his or her property, the Bank may pay the benefit to the guardian, legal
representative, or person having the care or custody of the minor, incapacitated
person, or incapable person. The Bank may require proof of incapacity, minority,
or guardianship as it may deem appropriate before distribution of the benefit.
Distribution shall completely discharge the Bank from all liability for the
benefit.

 

4



--------------------------------------------------------------------------------

ARTICLE 6

GENERAL LIMITATIONS

6.1 Misstatement. No benefits shall be paid under this Agreement if the
Executive makes any material misstatement of fact on any application or resume
provided to the Bank, on any application for life insurance purchased by the
Bank, or on any application for benefits provided by the Bank.

6.2 Removal. Despite any contrary provision of this Agreement, if the Executive
is removed from office or permanently prohibited from participating in the
Bank’s affairs by an order issued under section 8(e)(4) or (g)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. 1818(e)(4) or (g)(1), all obligations of the
Bank under this Agreement shall terminate as of the effective date of the order.

6.3 Default. Despite any contrary provision of this Agreement, if the Bank is in
“default” or “in danger of default”, as those terms are defined in of section
3(x) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(x), all obligations
under this Agreement shall terminate.

6.4 One Benefit Only. Notwithstanding anything to the contrary in this
Agreement, the Executive and Beneficiary are entitled to one benefit only under
this Agreement, which shall be determined by the first event to occur that is
dealt with by this Agreement. Later occurrence of events dealt with by this
Agreement shall not entitle the Executive or Beneficiary to other or additional
benefits under this Agreement.

6.5 Savings Clause Relating to Compliance with Code Section 409A. Despite any
contrary provision of this Agreement, if when the Executive’s employment
terminates the Executive is a specified employee, as defined in Code section
409A, and if any payments under this Agreement will result in additional tax or
interest to the Executive because of section 409A, the Executive shall not be
entitled to the payments under this Agreement until the earliest of (a) the date
that is at least six months after termination of the Executive’s employment for
reasons other than the Executive’s death, (b) the date of the Executive’s death,
or (c) any earlier date that does not result in additional tax or interest to
the Executive under section 409A. If any provision of this Agreement would
subject the Executive to additional tax or interest under section 409A, the Bank
shall reform the provision. However, the Bank shall maintain to the maximum
extent practicable the original intent of the applicable provision without
subjecting the Executive to additional tax or interest, and the Bank shall not
be required to incur any additional compensation expense as a result of the
reformed provision.

ARTICLE 7

CLAIMS AND REVIEW PROCEDURES

7.1 Claims Procedure. Any person who has not received benefits under this
Agreement that he or she believes should be paid (the “claimant”) shall make a
claim for benefits as follows.

7.1.1 Initiation – written claim. The claimant initiates a claim by submitting
to the Administrator a written claim for the benefits. If the claim relates to
the contents of a notice received by the claimant, the claim must be made within
60 days after the notice was received by the claimant. All other claims must be
made within 180 days after the date of the event that caused the claim to arise.
The claim must state with particularity the determination desired by the
claimant.

7.1.2 Timing of Administrator response. The Administrator shall respond to the
claimant within 90 days after receiving the claim. If the Administrator
determines that special

 

5



--------------------------------------------------------------------------------

circumstances require additional time for processing the claim, the
Administrator can extend the response period by an additional 90 days by
notifying the claimant in writing, before the end of the initial 90-day period,
that an additional period is required. The notice of extension must set forth
the special circumstances and the date by which the Administrator expects to
render its decision.

7.1.3 Notice of decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the claimant in writing of the denial. The
Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth –

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of this Agreement on which the denial
is based,

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

(e) A statement of the claimant’s right to bring a civil action under ERISA
section 502(a) after an adverse benefit determination on review.

7.2 Review Procedure. If the Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows.

7.2.1 Initiation – written request. To initiate the review, the claimant must
file with the Administrator a written request for review within 60 days after
receiving the Administrator’s notice of denial.

7.2.2 Additional submissions – information access. The claimant shall then have
the opportunity to submit written comments, documents, records, and other
information relating to the claim. Upon request and free of charge, the
Administrator shall also provide the claimant reasonable access to and copies of
all documents, records, and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

7.2.3 Considerations on review. In considering the review, the Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether the information was submitted
or considered in the initial benefit determination.

7.2.4 Timing of Administrator response. The Administrator shall respond in
writing to the claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional 60 days by notifying the claimant in writing before the end of
the initial 60-day period that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

7.2.5 Notice of decision. The Administrator shall notify the claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall set
forth:

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of the Agreement on which the denial
is based,

 

6



--------------------------------------------------------------------------------

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of all documents, records, and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

(d) A statement of the claimant’s right to bring a civil action under ERISA
section 502(a).

ARTICLE 8

ADMINISTRATION OF AGREEMENT

8.1 Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator consisting of the Board of Directors of the Bank or such committee
or persons as the Board shall appoint. The Executive may not be a member of the
Plan Administrator. The Plan Administrator shall have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Agreement and (b) decide or resolve
any and all questions that may arise, including interpretations of this
Agreement.

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

8.3 Binding Effect of Decisions. The decision or action of the Plan
Administrator concerning any question arising out of the administration,
interpretation, and application of the Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Agreement. Neither the Executive nor any Beneficiary
shall be deemed to have any right, vested or unvested, regarding the continuing
effect of any decision or action of the Plan Administrator.

8.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the members of the Plan Administrator against any and all claims, losses,
damages, expenses, or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the retirement, death, or
Separation from Service of the Executive and such other pertinent information as
the Plan Administrator may reasonably require.

ARTICLE 9

MISCELLANEOUS

9.1 Amendments. This Agreement may be amended solely by a written agreement
signed by the Bank and by the Executive.

9.2 Termination. Subject to the requirements of Code Section 409A and Treasury
Regulation §1.409A-3(j)(4)(ix), the Bank may terminate and liquidate this
Agreement and make distributions provided that: (i) all arrangements sponsored
by the Bank and its affiliates that would be aggregated with any terminated
arrangements under Treasury Regulation §1.409A-1(c) are terminated; (ii) no
payments, other than payments that would be payable under the terms of this
Agreement if the termination had not occurred, are made within twelve months of
this Agreement’s termination; (iii) all payments are made within 24 months
following this Agreement’s termination; (iv)

 

7



--------------------------------------------------------------------------------

neither the Bank nor any of its affiliates adopt a new arrangement that would be
aggregated with any terminated arrangement under Treasury Regulation
§1.409A-1(c) if the Executive participated in both arrangements, at any time
within three years following the date of termination of the arrangement; and
(v) the termination does not occur proximate to a downturn in the financial
health of the Bank.

9.3 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, successors, administrators, and
transferees.

9.4 Successors; Binding Agreement. By an assumption agreement in form and
substance satisfactory to the Executive, the Bank shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the Bank’s business or assets to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
the Bank would be required to perform this Agreement had no succession occurred.

9.5 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank or the Holding Company nor does it interfere with the Bank’s right to
discharge the Executive. It also does not require the Executive to remain an
employee or interfere with the Executive’s right to terminate employment at any
time.

9.6 Non-Transferability. Benefits under this Agreement may not be sold,
transferred, assigned, pledged, attached, or encumbered.

9.7 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

9.8 Applicable Law. This Agreement and all rights hereunder shall be governed by
the laws of the State of New Jersey, except to the extent the laws of the United
States of America otherwise require.

9.9 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the payment of benefits under this
Agreement. The benefits represent the mere promise by the Bank to pay benefits.
The rights to benefits are not subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the Bank
to which the Executive and the Beneficiary have no preferred or secured claim.

9.10 Entire Agreement. This Agreement and the Holding Company Employment
Agreement constitute the entire agreement between the Bank and the Executive
concerning the subject matter. No rights are granted to the Executive under this
Agreement other than those specifically set forth.

9.11 Tax Consequences. The Bank does not insure or guarantee the tax
consequences of payments provided hereunder for matters beyond its control. The
Executive certifies that the Executive’s decision to defer receipt of
compensation is not due to reliance on financial, tax, or legal advice given by
the Bank or any of its employees, agents, accountants, or legal advisors.

9.12 Payment of Legal Fees. The Bank is aware that after a Change in Control
management of the Bank could cause or attempt to cause the Bank to refuse to
comply with its obligations under this Agreement, or could institute or cause or
attempt to cause the Bank to institute litigation seeking to have this Agreement
declared unenforceable, or could take or attempt to take other action to deny
the Executive the benefits intended under this Agreement. In these circumstances
the purpose of this Agreement would be frustrated. The Bank desires that the
Executive not be required to incur the expenses associated with the enforcement
of rights under this Agreement, whether by litigation or other legal action,
because the cost and expense thereof would substantially detract from the
benefits intended to

 

8



--------------------------------------------------------------------------------

be granted to the Executive hereunder. The Bank desires that the Executive not
be forced to negotiate settlement of rights under this Agreement under threat of
incurring expenses. Accordingly, if after a Change in Control occurs it appears
to the Executive that (x) the Bank has failed to comply with any of its
obligations under this Agreement, or (y) the Bank or any other person has taken
any action to declare this Agreement void or unenforceable, or instituted any
litigation or other legal action designed to deny, diminish, or to recover from
the Executive the benefits intended to be provided to the Executive hereunder,
the Bank irrevocably authorizes the Executive from time to time to retain
counsel of the Executive’s choice, at the Bank’s expense as provided in this
Section 9.12, to represent the Executive in the initiation or defense of any
litigation or other legal action, whether by or against the Bank or any
director, officer, stockholder, or other person affiliated with the Bank, in any
jurisdiction. Despite any existing or previous attorney-client relationship
between the Bank and any counsel chosen by the Executive under this
Section 9.12, the Bank irrevocably consents to the Executive entering into an
attorney-client relationship with that counsel, and the Bank and the Executive
agree that a confidential relationship shall exist between the Executive and
that counsel. The reasonable fees and expenses of counsel selected from time to
time by the Executive as provided in this section shall be paid or reimbursed to
the Executive by the Bank on a regular, periodic basis upon presentation by the
Executive of a statement or statements prepared by counsel in accordance with
counsel’s customary practices, up to a maximum aggregate amount of $500,000,
whether suit be brought or not, and whether or not incurred in trial,
bankruptcy, or appellate proceedings. The Bank’s obligation to pay the
Executive’s legal fees under this Section 9.12 operates separately from and in
addition to any legal fee reimbursement obligation the Bank may have with the
Executive under any separate employment, severance, or other agreement between
the Executive and the Bank. Despite anything in this Section 9.12 to the
contrary however, the Bank shall not be required to pay or reimburse the
Executive’s legal expenses if doing so would violate section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. 1828(k) and Rule 359.3 of the Federal
Deposit Insurance Corporation, 12 CFR 359.3.

9.13 Severability. If any provision of this Agreement is held invalid, such
invalidity shall not affect any other provision of this Agreement not held
invalid, and each such other provision shall continue in full force and effect
to the full extent consistent with law. If any provision of this Agreement is
held invalid in part, such invalidity shall not affect the remainder of the
provision not held invalid, and the remainder of such provision together with
all other provisions of this Agreement shall continue in full force and effect
to the full extent consistent with law.

9.14 Waiver. A waiver by either party of any of the terms or conditions of this
Agreement in any one instance shall not be considered a waiver of the terms or
conditions for the future or a waiver of any subsequent breach. All remedies,
rights, undertakings, obligations, and agreements contained in this Agreement
shall be cumulative, and none of them shall be in limitation of any other
remedy, right, undertaking, obligation or agreement of either party.

9.15 Captions and Counterparts. Captions in this Agreement are included for
convenience only and shall not affect the interpretation or construction of the
Agreement or any of its provisions. This Agreement may be executed in two or
more counterparts, each of which shall be deemed to be an original and all of
which taken together shall constitute a single agreement.

9.16 Notice. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Bank at the time of the delivery of such notice, and
properly addressed to the Bank if addressed to the Board of Directors,
OceanFirst Bank, 975 Hooper Avenue, Toms River, New Jersey 08754.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have
executed this Supplemental Executive Retirement Account Agreement as of the date
first written above.

 

EXECUTIVE:    

OCEANFIRST BANK

/s/ Christopher D. Maher

    By:  

/s/ John R. Garbarino

Christopher D. Maher       John R. Garbarino, Chairman and Chief Executive
Officer

Beneficiary Designation

I designate the following as beneficiary under this Supplemental Executive
Retirement Account Agreement of benefits payable after my death.

Primary:  Estate of Christopher D. Maher

Contingent:                    

Note: To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these beneficiary designations by filing a new
written designation with the Bank. I further understand that the designations
will be automatically revoked if the beneficiary predeceases me, or, if I have
named my spouse as beneficiary and our marriage is subsequently dissolved.

 

  Signature:  

/s/ Christopher D. Maher

    Christopher D. Maher   Date:   June 18, 2013

Received by the Bank this 18th of June, 2013

 

 

By:

   

John R. Garbarino

     

Name: John R. Garbarino

  Title:    

Chairman and Chief Executive Officer

 

10



--------------------------------------------------------------------------------

Schedule A

 

Plan

Year

  Credit Due by
March 31,   Executive’s
Attained
Age During
Plan Year   Credit
Amount

2013

  2014   47   27,719

2014

  2015   48   29,429

2015

  2016   49   31,244

2016

  2017   50   33,171

2017

  2018   51   35,217

2018

  2019   52   37,389

2019

  2020   53   39,695

2020

  2021   54   42,144

2021

  2022   55   44,743

2022

  2023   56   47,503

2023

  2024   57   50,432

2024

  2025   58   53,543

2025

  2026   59   56,845

2026

  2027   60   60,352

2027

  2028   61   64,074

2028

  2029   62   68,026

2029

  2030   63   72,222

2030

  2031   64   76,676

2031

  2032   65   60,147

 

11